Title: To Thomas Jefferson from John Hollins, 20 April 1804
From: Hollins, John
To: Jefferson, Thomas


          
            Sir
            Balto. 20th: April 1804
          
          Being informed that R. Etting Esqr the present Marshal is about to resign, I use the freedom to address a few lines in favor of a very deserving & worthy Citizen—Major Thos. Rutter,—I shall only add that I am fully convinced upon enquiry you will find this Gentleman worthy of the Appointment, & shd. he be so fortunate as to get it, I shall feel very happy
          I have the Honor to be Sir yr. mo. obdt
          
            Jno. Hollins
          
        